RESPONSE TO AMENDMENT
This Action is in response to the Amendment for Application Number 16707271 received on 2/19/2021.
Claims 1-18 are presented for examination.
The prosecution for this case has been transferred to another Examiner.  All corresponding communications should be directed to Examiner’s contact information, provided below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen et al. (US 20130208591).

Regarding claim 1, Larsen disclosed a method, comprising:
receiving a domain name system (DNS) query associated with a traffic flow identified for rerouting through an alternative path that utilizes an alternative network device instead of a default path (Larsen, [0075], “the boosting controller 460 could adapt a received DNS query by changing the destination IP address to the IP address of the alternative DNS server and by changing the source IP address to the IP address of the boosting controller 460”; the boosting controller therefore identifies the DNS query for rerouting to the “alternative DNS server”);
rewriting the DNS query such that the rewritten DNS query is routed through the alternative path and to a DNS server associated with the alternative path (Larsen, [0075], “the boosting controller 460 could adapt a received DNS query by changing the destination IP address to the IP address of the alternative DNS server and by changing the source IP address to the IP address of the boosting controller 460”; the boosting controller “changing” the addresses of the query amounts to rewriting the query);
receiving a DNS response from the DNS server associated with the alternative path (Larsen, [0075], “With respect to a DNS response from the alternative DNS server”); and 
rewriting the DNS response such that (a) the rewritten DNS response appears to have come along the default path and/or come from a DNS server associated with the default path, (b) the appearance of the rewritten DNS response does not indicate 
Claim 7 recites a non-transitory computer readable media containing instructions which when executed by a system cause the system to perform operations that are substantially similar to the limitations of claim 1.
	Claim 13 recites a system, comprising: a non-transitory computer readable memory containing instructions; a processor programmed to cooperate with the instructions to perform operations that are substantially similar to the limitations of claim 1.
	As Larsen disclosed the above limitations implemented by a non-transitory computer readable media and/or a system, comprising: a non-transitory computer readable memory containing instructions and a processor (Larsen, [0087]-[0088], “memory”, “processor”, “computer-readable medium”) to perform the above limitations, claims 7 and 13 are rejected under the same rationale as applied above.



Regarding claims 3, 9, and 15, LARSEN disclosed the method of claim 1, wherein the DNS response is not based on the default path (Larsen, [0075], “With respect to a DNS response from the alternative DNS server”;  As the DNS response is from the alternative DNS server, it is based on the path of the alternative DNS server, and not the path of the original CDN DNS server 560).

Regarding claims 4, 10, and 16, LARSEN disclosed the method of claim 1, wherein the rewriting comprises rewriting the DNS response such that the DNS response appears to have come from the DNS server associated with the default path (Larsen, [0075], “the boosting controller 460 could perform a reverse adaptation, by changing the destination IP address to the IP address of the UE 410 and changing the source IP address to the IP address of the CDN DNS server 560”;  By changing the addresses to the UE address and original CDN DNS server 560 in the DNS response, the DNS response has the appearance of coming from the original CDN DNS server and therefore has the appearance of coming from the default path of the original CDN DNS server).

Regarding claims 5, 11, and 17, LARSEN disclosed the method of claim 1, wherein the rewriting comprises rewriting the DNS response such that the DNS response appears to 

Regarding claims 6, 12, and 18, LARSEN disclosed the method of claim 1, wherein the rewriting comprises rewriting a destination IP address or a source IP address (Larsen, [0075], “the boosting controller 460 could perform a reverse adaptation, by changing the destination IP address to the IP address of the UE 410 and changing the source IP address to the IP address of the CDN DNS server 560”).

Response to Arguments
Applicant’s arguments filed on 2/19/2021 with respect to claim(s) 1, 7, and 13 have been considered but are deemed moot in view of the above new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, requiring further search and consideration).


Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention.
Per Applicant’s request for Interview in the Response, filed 2/19/2021, the Examiner attempted to contact Applicant’s Representative, leaving a voicemail on 3/8/2021, with attempted follow-up calls, but no reply had been received before submitting this Office Action.  The Applicant is invited to contact Examiner if any further interviews are requested.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blinn (US 20170048186) disclosing one or more server computers communicatively coupled to a network, running a DNS server, and configured to: receive, from a client computer, an electronic message encoding a DNS request; access, within a database, at least one DNS record comprising: a designation of the DNS server as an authoritative DNS server for the DNS request; and a resource record designating a secondary authoritative server running on a second server computer; transmit, to the client computer, a DNS result according to the first resource .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY B DENNISON/Primary Examiner, Art Unit 2443